DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021, 3/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15, 19-22, and 24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without specifying whether the request comes from a user or a device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   Claim(s) 1 recites “receive an input indicating a request to receive data” in Line(s) 21; Claim(s) 11 recites “receiving, by a second computing device, an input indicating a request to receive data” in Line(s) 3; and Claim(s) 19 recites “receive an input indicating a request to receive data” in Line(s) 6-7.  The limitation indicating where “the request to receive data” comes from (for example, from a user or a device) is not provided within the limitation(s) the Claim(s).  Applicant is advises to provide limitation(s) indicating where the request comes from.
Subsequent Dependent Claim(s) 2-10, 12-15, 20-22 and 24 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1, 11, and 19 under 35 USC § 112(a) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-15, 19-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim(s) 1 recites “receive an input indicating a request to receive data” in Line(s) 21; Claim(s) 11 recites “receiving, by a second computing device, an input indicating a request to receive data” in Line(s) 3; and Claim(s) 19 recites “receive an input indicating a request to receive data” in Line(s) 6-7.  It is unclear whether the request comes from a user or a device.  Applicant is advises to provide limitation(s) indicating where the request comes from.
Subsequent Dependent Claim(s) 2-10, 12-15, 20-22 and 24 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1, 11, and 19 under 35 USC § 112(b) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 depends on cancelled Claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-15, and 19-22 under 35 USC § 112(a) and 35 USC § 112(b) above, Claim(s) 1-15, and 19-22 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Tsfaty (US 2015/0131539 A1).
Referring to Claim 1, Tsfaty teaches a system to establish an audio communication channel (the term “audio communication channel” may be interpreted as “acoustic communication channel” or “voice communication channel” or “sound communication channel” instead of “data channel” thereby making the term “audio communication channel” ambiguous; it is the Examiners broadest reasonable interpretation that “audio communication channel” is sound propagating from “speaker” to a “microphone” or “listener” ) between a broadcasting computing device and a user computing device ([0005]: The described features generally relate to methods, systems, and apparatuses for service discovery and connection establishment of a point-to-point or point-to-multipoint wireless communication), comprising:
a first computing device (figure 4A: Device 2) comprising:
a first microphone component ([0040]: the devices 115 utilize wideband speakers and microphones to broadcast and receive, respectively, ultrasonic signals 125. For example, a smartphone 115 may employ a typical ear-piece or speaker and a typical microphone to transmit and receive ultrasonic signals 125; [0043]: a device 115 equipped with at least two microphones and at least one speaker may determine both a distance and a direction of a second device 115);
a first storage device ([0018]: According to at least a third set of illustrative embodiments, an apparatus for communicating in a wireless communication network may include: a processor; memory in electronic communication with the processor; and instructions stored on the memory; [0070]: In some embodiments, a connection establishment process occurs, or includes additional steps, during the WLAN/WPAN connection stage 404-a, while in additional embodiments, connection establishment with the above steps may also include storage of the connection data in a profile (e.g., pairing); [0101]: Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage medium may be any available medium that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices);
a first processor communicatively coupled to the first storage device ([0018]: According to at least a third set of illustrative embodiments, an apparatus for communicating in a wireless communication network may include: a processor; memory in electronic communication with the processor; and instructions stored on the memory), wherein the first processor executes application code instructions that are stored in the first storage device ([0018]: The instructions may be executable by the processor to cause the apparatus to: scan for one or more devices utilizing a first modulated, ultrasonic signal; receive a second modulated, ultrasonic signal from at least one of the devices in response to the scanning; and select one of the devices based at least in part on the received second, modulated ultrasonic signal) to cause the first computing device to:
broadcast a first audio token comprising a first user computing device identifier over a first audio frequency channel (figure 4A: 420; [0066]: A second device 115-f may receive the ultrasonic signal 410, which it may use to determine the first device's 115-e identification 415. The second device 115-f may transmit a responsive ultrasonic signal 420. The ultrasonic signal 420 may be a modulated ultrasonic signal. It may also include identifying information about the second device 115-f. In some cases, the ultrasonic signal 420 indicates a WLAN or WPAN channel the first device 115-g should use to communicate with the second device 115-f. The first device 115-e may receive the ultrasonic signal 420, which it may use to determine the second device's 115-f identification 425);
activate the first microphone component to listen for audio inputs over the first audio frequency channel ([0060]: The acoustic receiver module 240-a may receive modulated ultrasonic signals, which may be demodulated via the ultrasonic controller module 221-b; [0066]: A second device 115-f may receive the ultrasonic signal 410, which it may use to determine the first device's 115-e identification 415. The second device 115-f may transmit a responsive ultrasonic signal 420. The ultrasonic signal 420 may be a modulated ultrasonic signal. It may also include identifying information about the second device 115-f. In some cases, the ultrasonic signal 420 indicates a WLAN or WPAN channel the first device 115-g should use to communicate with the second device 115-f. The first device 115-e may receive the ultrasonic signal 420, which it may use to determine the second device's 115-f identification 425.  Therefore, the reception of acoustic signals implies activation of the acoustic receiver);
receive a first audio response token generated by a second computing device via the first audio frequency channel ([0039]: The devices 115 may receive an ultrasonic signal 125 and broadcast an ultrasonic signal 125 in response. For example, a smartphone 115 may scan for a smartTV 115, where the scanning includes broadcasting a modulated, ultrasonic signal 125. The smartTV 115 may receive the modulated, ultrasonic signal 125 from the smartphone 115, and the smartTV 115 may transmit a responsive modulated, ultrasonic signal 125, which the smartphone 115 may receive. In some cases, the smartphone 115 selects the smartTV 115 for connection establishment);
the second computing device (figure 4A: Device 1) comprising:
a second microphone component ([0040]: the devices 115 utilize wideband speakers and microphones to broadcast and receive, respectively, ultrasonic signals 125. For example, a smartphone 115 may employ a typical ear-piece or speaker and a typical microphone to transmit and receive ultrasonic signals 125; [0043]: a device 115 equipped with at least two microphones and at least one speaker may determine both a distance and a direction of a second device 115);
a second storage device ([0018]: According to at least a third set of illustrative embodiments, an apparatus for communicating in a wireless communication network may include: a processor; memory in electronic communication with the processor; and instructions stored on the memory; [0070]: In some embodiments, a connection establishment process occurs, or includes additional steps, during the WLAN/WPAN connection stage 404-a, while in additional embodiments, connection establishment with the above steps may also include storage of the connection data in a profile (e.g., pairing); [0101]: Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage medium may be any available medium that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices);
a second processor communicatively coupled to the second storage device ([0018]: According to at least a third set of illustrative embodiments, an apparatus for communicating in a wireless communication network may include: a processor; memory in electronic communication with the processor; and instructions stored on the memory), wherein the second processor executes application code instructions that are stored in the second storage device ([0018]: The instructions may be executable by the processor to cause the apparatus to: scan for one or more devices utilizing a first modulated, ultrasonic signal; receive a second modulated, ultrasonic signal from at least one of the devices in response to the scanning; and select one of the devices based at least in part on the received second, modulated ultrasonic signal) to cause the second computing device to:
receive an input indicating a request to receive data ([0033]: Ultrasonic point-to-point and/or point-multipoint communication initiation may be beneficial in that it may be accomplished quickly and devices are often pre-equipped with necessary hardware. Devices may be configured to anticipate when to listen for and when to transmit signals.  In other words,  user activation of data transfer);
activate the second microphone component to receive audio inputs via two or more audio frequency channels comprising at least the first audio frequency channel ([0060]: The acoustic receiver module 240-a may receive modulated ultrasonic signals, which may be demodulated via the ultrasonic controller module 221-b; [0066]: A second device 115-f may receive the ultrasonic signal 410, which it may use to determine the first device's 115-e identification 415. The second device 115-f may transmit a responsive ultrasonic signal 420. The ultrasonic signal 420 may be a modulated ultrasonic signal. It may also include identifying information about the second device 115-f. In some cases, the ultrasonic signal 420 indicates a WLAN or WPAN channel the first device 115-g should use to communicate with the second device 115-f. The first device 115-e may receive the ultrasonic signal 420, which it may use to determine the second device's 115-f identification 425.  Therefore, the reception of acoustic signals implies activation of the acoustic receiver);
receive the first audio token from the first computing device via the activated second microphone component over the first audio frequency channel ([0039]: The devices 115 may receive an ultrasonic signal 125 and broadcast an ultrasonic signal 125 in response. For example, a smartphone 115 may scan for a smartTV 115, where the scanning includes broadcasting a modulated, ultrasonic signal 125. The smartTV 115 may receive the modulated, ultrasonic signal 125 from the smartphone 115, and the smartTV 115 may transmit a responsive modulated, ultrasonic signal 125, which the smartphone 115 may receive. In some cases, the smartphone 115 selects the smartTV 115 for connection establishment);
receive one or more other audio tokens via the activated second microphone component over one or more other audio frequency channels not comprising the first audio frequency channel (step 430 of figure 4A: implies the reception of a plurality of tokens);
determine that the received first audio token comprises a valid audio token (figure 4A: 425 and 430);
in response to determining that the received first audio token is a valid audio token, restrict the range of received audio inputs to comprise only the first audio frequency channel (figure 4A: 430);
generate the first audio response token (figure 4A: 435);
communicate the first audio response token to first computing device via the first audio frequency channel (figure 4A: 435; [0067]: In some embodiments, the first device 115-e then selects the second device 115-f for connection establishment and/or pairing 430. After which, the first device 115-e may transmit an ultrasonic ID information signal 435, which may be a modulated ultrasonic signal. The ultrasonic signal 435 may include additional identifying information about the first device 115-e. For instance, the ultrasonic signal 435 may include profile information that the second device 115-f may use to establish a radio connection for the first device 115-e. Additionally or alternatively, the ultrasonic signal 435 may include information about the WLAN or WPAN channel the first device 115-e intends to use for communication with the second device 115-f. [0068]: The second device 115-f may utilize the ultrasonic signal 435 to establish a connection 440 on WLAN or WPAN for registration and association of the first device 115-e. In some embodiments, the ultrasonic signal 435 includes a PIN for the first device 115-g. Alternatively, the devices 115 may exchange other types of codes or password(s) indicative of identity. In some embodiments, establishing a connection 440 WLAN/WPAN for registration and storing data in a profile is referred to as pairing).

Referring to Claim 2, Tsfaty teaches the system of claim 1, wherein broadcasting the first audio token over the first audio frequency channel comprises broadcasting the first audio token at a first frequency band and the one or more other audio tokens are received at a frequency band different from the first frequency band ([0051]: The selection module 223 may select a device 115 for establishing a connection and/or pairing with the device 115-b. The position module 225 may determine a position of a device 115; and the determined position may be the basis for establishing a connection with the device 115-b. The position module 225 may determine the position of device 115 using one or more of the various methods described herein. For example, the position module 225 may calculate the round trip delay between an ultrasonic signal broadcast from the transmitter module 230-a and a subsequent ultrasonic signal received by the receiver module 210-a; [0052]: Once a position of a device 115 has been determined, and that device has been selected, the connection establishment module 227 may control connection establishment and/or pairing with the device 115-b. For example, the connection establishment module 227 may facilitate transmitting and/or receiving a PIN (or other profile information) via the transmitter module 230-a).

Referring to Claim 3, Tsfaty teaches the system of claim 1, wherein the second microphone component is activated to receive audio inputs over an overall frequency band and the first audio token is broadcast at a subchannel of the overall frequency band ([0054]: The device 115-b may include a receiver module 210-b, a controller module 220-b, and/or a transmitter module 230-b. These modules may perform substantially the same functions as the corresponding modules of FIGS. 2A and 2B. In some embodiments, the receiver module 210-b includes an acoustic receiver module 240 (e.g., a device capable of ultrasonic and/or wideband reception) and/or a WLAN/WPAN receiver module 260. In some cases, the controller module 220-b includes an ultrasonic controller module 221-a, which may be an example of the ultrasonic controller module 221 of FIG. 2A. Additionally or alternatively, the controller module 220-b includes a WLAN/WPAN module 270. And the transmitter module 230-b may include an acoustic transmitter module 250 (e.g., a device capable of ultrasonic and/or wideband transmissions) and/or a WLAN/WPAN transmitter module 280. Each of the modules may be in communication with one another. In some cases, one or more of the modules is a processor).

Referring to Claim 4, Tsfaty teaches the system of any one of preceding claims 1 to 3 claim 1, wherein the first audio response token is generated as a function of the first audio token ([0035]: In some embodiments, one or more devices share personal identification numbers (PIN), which may be unique device identifiers and/or codes set by a user, during ultrasonic point-to-point communication initiation. The PINs may be used to authenticate devices. In some cases, a device may create profiles of authenticated devices, which may allow the devices to communicate via Wi-Fi without the necessity of a subsequent initiation sequence. Additionally or alternatively, point-to-point communication may be securely initiated via directed scan transmission from one device toward another, such that a user may increase a likelihood of initiating contact with a desired device).

Referring to Claim 5, Tsfaty teaches the system of claim 1, wherein, in response to receiving the first audio response token from the second computing device, the first processor is further configured to execute application code instructions that are stored in the first storage device to cause the system to broadcast data to the second computing device via the first audio frequency channel ([0045]: One device 115 may establish a radio connection with another device 115. In some embodiments, the devices 115 utilize a modulated signal 125 to establish a radio connection. In some cases, the devices 115 utilize other wireless communications, such as communication links 130 to create profiles. Establishing a radio link may include exchanging personal identification number (PIN) codes between devices 115. Such PINS may be used by one device 115, such as a smartTV, to recognize another device 115, such as a smartphone, for subsequent communication (e.g., pairing) sessions. For example, a smartphone may establish a profile with a smartTV, and the profile may include certain information about the smartphone (e.g., a PIN), which may enable the two devices 115 to quickly establish a connection and communicate without a lengthy initial exchange of identifying information).

Referring to Claim 6, Tsfaty teaches the system of claim 1, wherein the first processor is further configured to execute application code instructions that are stored in the first storage device to cause the first computing device to:
encode the first audio token using a first encoding scheme, wherein broadcasting the first audio token comprises broadcasting the encoded first audio token encoded using the first encoding scheme ([0052]: Once a position of a device 115 has been determined, and that device has been selected, the connection establishment module 227 may control connection establishment and/or pairing with the device 115-b. For example, the connection establishment module 227 may facilitate transmitting and/or receiving a PIN (or other profile information) via the transmitter module 230-a);
wherein the second processor is further configured to execute application code instructions that are stored in the second storage device to cause the second computing device to:
decode the received first audio token using the first encoding scheme ([0052]: Once a position of a device 115 has been determined, and that device has been selected, the connection establishment module 227 may control connection establishment and/or pairing with the device 115-b. For example, the connection establishment module 227 may facilitate transmitting and/or receiving a PIN (or other profile information) via the transmitter module 230-a; [0062]: The memory 380 may include random access memory (RAM) or read-only memory (ROM), or both. The memory 380 may store computer-readable, computer-executable software/firmware code 385 containing instructions that are configured to, when executed, cause the processor module 370 to perform various functions described herein (e.g., scanning for, locating, and connecting with devices 115 utilizing ultrasonic signals). Alternatively, the software/firmware code 385 may not be directly executable by the processor module 370 but may be configured to cause a computer (e.g., when compiled and executed) to perform functions described herein. The processor module 370 may include an intelligent hardware device, e.g., a central processing unit (CPU), a microcontroller, an application-specific integrated circuit (ASIC), etc.);
encode the generated first audio response token, wherein transmitting the first audio response token comprises transmitting the encoded first audio response token encoded according to the first encoding scheme ([0068]: The second device 115-f may utilize the ultrasonic signal 435 to establish a connection 440 on WLAN or WPAN for registration and association of the first device 115-e. In some embodiments, the ultrasonic signal 435 includes a PIN for the first device 115-g. Alternatively, the devices 115 may exchange other types of codes or password(s) indicative of identity. In some embodiments, establishing a connection 440 WLAN/WPAN for registration and storing data in a profile is referred to as pairing).

Referring to Claim 7, Tsfaty teaches the system of claim 6, wherein decoding the received first audio token comprises cycling through two or more audio decoding schemes comprising at least the first encoding scheme until the first encoding scheme is successfully used to decode the first received audio token (Figure 4A; [0065]: In some cases, the first device 115-e initiates a scanning sequence. This may be a user initiated scan 405. The device 115-e may scan for other devices 115, which may include broadcasting an ultrasonic scanning signal 410. In some embodiments, the ultrasonic scanning signal 410 is a modulated ultrasonic signal. The ultrasonic signal 410 may include indentifying information about the first device 115-e. In some cases, the ultrasonic signal 410 indicates a reason why the first device 115-e seeks to connect with the second device 115-f).

Referring to Claim 8, Tsfaty teaches the system of claim 1, wherein determining that the received first audio token comprises a valid audio token comprises:
extracting an identifier from the received first audio token ([0064]: Next, FIG. 4A depicts a call flow diagram 400, which illustrates communication between devices 115 according to various embodiments. The devices 115-e and 115-f may be examples of the devices 115 described with reference to the preceding Figures. The devices 115 may communicate with one another using an ultrasonic communication stage 402 and a WLAN/WPAN communication stage 404. In some cases, the ultrasonic communication stage may be referred to as a discovery stage, an ultrasonic discovery stage, a discovery and registration stage, or a discovery and connection establishment (or pairing) stage. For example, all of the signals between devices 115 during the ultrasonic communication 402 stage may be ultrasonic signals; while all of the signals between devices 115 during the WLAN/WPAN communication stage 404 may be signals utilizing a radio-enabled peer-to-peer protocol, such as Wi-Fi or Bluetooth);
presenting the identifier via a user interface ([0066]: A second device 115-f may receive the ultrasonic signal 410, which it may use to determine the first device's 115-e identification 415. The second device 115-f may transmit a responsive ultrasonic signal 420. The ultrasonic signal 420 may be a modulated ultrasonic signal. It may also include identifying information about the second device 115-f. In some cases, the ultrasonic signal 420 indicates a WLAN or WPAN channel the first device 115-g should use to communicate with the second device 115-f. The first device 115-e may receive the ultrasonic signal 420, which it may use to determine the second device's 115-f identification 425);
receiving an input via the user interface indicating approval of the identifier ([0067]: In some embodiments, the first device 115-e then selects the second device 115-f for connection establishment and/or pairing 430. After which, the first device 115-e may transmit an ultrasonic ID information signal 435, which may be a modulated ultrasonic signal. The ultrasonic signal 435 may include additional identifying information about the first device 115-e. For instance, the ultrasonic signal 435 may include profile information that the second device 115-f may use to establish a radio connection for the first device 115-e. Additionally or alternatively, the ultrasonic signal 435 may include information about the WLAN or WPAN channel the first device 115-e intends to use for communication with the second device 115-f).

Referring to Claim 9, Tsfaty teaches the system of claim 1, wherein determining that the received first audio token comprises a valid audio token comprises:
extracting an identifier from the received first audio token ([0068]: The second device 115-f may utilize the ultrasonic signal 435 to establish a connection 440 on WLAN or WPAN for registration and association of the first device 115-e. In some embodiments, the ultrasonic signal 435 includes a PIN for the first device 115-g. Alternatively, the devices 115 may exchange other types of codes or password(s) indicative of identity. In some embodiments, establishing a connection 440 WLAN/WPAN for registration and storing data in a profile is referred to as pairing);
comparing the identifier to each of one more valid identifiers in a list of valid identifiers ([0068]: The second device 115-f may utilize the ultrasonic signal 435 to establish a connection 440 on WLAN or WPAN for registration and association of the first device 115-e. In some embodiments, the ultrasonic signal 435 includes a PIN for the first device 115-g. Alternatively, the devices 115 may exchange other types of codes or password(s) indicative of identity. In some embodiments, establishing a connection 440 WLAN/WPAN for registration and storing data in a profile is referred to as pairing);
determining that the identifier matches a particular valid identifier in the list of valid identifiers ([0066]: A second device 115-f may receive the ultrasonic signal 410, which it may use to determine the first device's 115-e identification 415. The second device 115-f may transmit a responsive ultrasonic signal 420. The ultrasonic signal 420 may be a modulated ultrasonic signal. It may also include identifying information about the second device 115-f. In some cases, the ultrasonic signal 420 indicates a WLAN or WPAN channel the first device 115-g should use to communicate with the second device 115-f. The first device 115-e may receive the ultrasonic signal 420, which it may use to determine the second device's 115-f identification 425).

Referring to Claim 10, Tsfaty teaches the system of any one of the preceding claims claim 1, wherein determining that the received first audio token comprises a valid audio token comprises:
transmitting the received first audio token and the one or more other received audio tokens to one or more computing devices ([0049]: The components of the device 115-a may, individually or collectively, be implemented with one or more ASICs adapted to perform some or all of the applicable functions in hardware. Alternatively, the functions may be performed by one or more other processing units (or cores), on one or more integrated circuits. In other embodiments, other types of integrated circuits may be used (e.g., Structured/Platform ASICs, FPGAs, and other Semi-Custom ICs), which may be programmed in any manner known in the art. The functions of each unit may also be implemented, in whole or in part, with instructions embodied in a memory, formatted to be executed by one or more general or application-specific processors;  [0062]: The memory 380 may include random access memory (RAM) or read-only memory (ROM), or both. The memory 380 may store computer-readable, computer-executable software/firmware code 385 containing instructions that are configured to, when executed, cause the processor module 370 to perform various functions described herein (e.g., scanning for, locating, and connecting with devices 115 utilizing ultrasonic signals). Alternatively, the software/firmware code 385 may not be directly executable by the processor module 370 but may be configured to cause a computer (e.g., when compiled and executed) to perform functions described herein. The processor module 370 may include an intelligent hardware device, e.g., a central processing unit (CPU), a microcontroller, an application-specific integrated circuit (ASIC), etc);
receiving, from the one or more computing devices, a selection of the first audio token ([0049]: The components of the device 115-a may, individually or collectively, be implemented with one or more ASICs adapted to perform some or all of the applicable functions in hardware. Alternatively, the functions may be performed by one or more other processing units (or cores), on one or more integrated circuits. In other embodiments, other types of integrated circuits may be used (e.g., Structured/Platform ASICs, FPGAs, and other Semi-Custom ICs), which may be programmed in any manner known in the art. The functions of each unit may also be implemented, in whole or in part, with instructions embodied in a memory, formatted to be executed by one or more general or application-specific processors;  [0062]: The memory 380 may include random access memory (RAM) or read-only memory (ROM), or both. The memory 380 may store computer-readable, computer-executable software/firmware code 385 containing instructions that are configured to, when executed, cause the processor module 370 to perform various functions described herein (e.g., scanning for, locating, and connecting with devices 115 utilizing ultrasonic signals). Alternatively, the software/firmware code 385 may not be directly executable by the processor module 370 but may be configured to cause a computer (e.g., when compiled and executed) to perform functions described herein. The processor module 370 may include an intelligent hardware device, e.g., a central processing unit (CPU), a microcontroller, an application-specific integrated circuit (ASIC), etc).

Claim 11 is essentially the same as Claim 1 and refers to a computer-implemented method to establish an audio communication channel between a broadcasting computing device and a user computing device of the system of Claim 1.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.
Claim 13 is essentially the same as Claim 3, and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 14 is essentially the same as Claim 4, and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 15 is essentially the same as Claim 5, and is therefore rejected for the same reasons as applied to Claim 5 above.

Referring to Claim(s) 16-18, (Cancelled).

Claim 19 is essentially the same as Claim 1 and refers to a computer program product, comprising: a non-transitory computer-readable medium having computer-executable program instructions embodied thereon that when executed by a second computing device, cause the second computing device to establish an audio communication channel between a broadcasting computing device and a user computing device of the system of Claim 1.  Therefore Claim 19 is rejected for the same reasons as applied to Claim 1 above.

Claim 20 is essentially the same as Claim 2, and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 21 is essentially the same as Claim 3, and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 22 is essentially the same as Claim 4, and is therefore rejected for the same reasons as applied to Claim 4 above.

Referring to Claim 23 (Cancelled). 	

Claim 24 is essentially the same as Claim 7, and is therefore rejected for the same reasons as applied to Claim 7 above.

Referring to Claim 25-26 (Cancelled).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaufman (US 9,628,514 B2) teaches device association using an audio signal.
Choi (US 10278054 B2) teaches method and apparatus for communicating in wireless personal area network communication system.
Atsmon (US 2010/0030838 A1) teaches method to use acoustic signals for computer communications.
Ramaswamy (US 2009/0070797 A1) teaches methods, systems, and apparatus for multi-purpose metering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645